Case 6:19-cv-01179-PGB-LRH Document 29 Filed 09/09/19 Page 1 of 3 PageID 180



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


VPNETWORKS, LLC
D/B/A TORGUARD,                                               CASE NO.: 6:19-cv-01179
               Plaintiff,

       v.

COLLECTIVE 7, INC., and TEFINCOM S.A.
D/B/A NORDVPN,

            Defendants.
___________________________________________/


     DEFENDANT COLLECTIVE 7, INC.’S MOTION FOR EXTENSION OF TIME
           TO RESPOND TO PLAINTIFF’S DISCOVERY REQUESTS


       Defendant COLLECTIVE 7, INC. (“C7”), by and through its undersigned counsel, moves
for an extension of time to submit its responses to Plaintiff’s discovery requests, and states:

       1.      On or about August 5, 2019, Plaintiff served document requests, interrogatories and

requests for admissions upon C7 (the “Discovery Requests”).

       2.      From August 5, 2019 through a September 4, 2019, the undersigned devoted a

substantial amount of his time to a Broward County matter that has resolved.

       3.      On September 6, 2019, the undersigned attended a Court hearing in Miami and then

went out of town for the weekend. The undersigned returned early on September 9, 2019 and

attended a court hearing and settlement conference both in Broward County.

       4.      Due to the press of the aforementioned matters and many others, C7 sought a two

week extension of time to respond to the Discovery Requests.

       5.      Through email correspondence, Plaintiff appeared amenable to extend C7’s

response date through September 10, 2019.
Case 6:19-cv-01179-PGB-LRH Document 29 Filed 09/09/19 Page 2 of 3 PageID 181



       6.      During a good faith phone conference on the proposed extension, Plaintiff’s

counsel advised that there was no extension to which it would agree.

       7.      Given that C7’s motion to dismiss [DE-20] remains pending and the discovery

deadline is August 3, 2020 [DE-27], there is no prejudice to Plaintiff if the request for an extension

is granted.

       WHEREFORE, C7 respectfully requests that the Court grant it a two week extension of
time within which to respond to the Discovery Requests, and such other relief as is just and proper.



              STATEMENT OF COMPLIANCE WITH LOCAL RULE 3.01(g)

       The undersigned conferred in good faith with counsel for Plaintiff, David Meek, Esq.,
concerning the relief sought in this motion and Plaintiff does not agree to the relief sought.

DATED:         September 9, 2019
               Boca Raton, FL



        DATED: September 9, 2019                 s/ Geoffrey M. Cahen
                                                 Geoffrey M. Cahen
                                                 Fla. Bar No. 001339
                                                 CAHEN LAW, P.A.
                                                 1900 Glades Road, Suite 270
                                                 Boca Raton, FL 33432
                                                 Telephone: (561) 922-0430
                                                 E-Mail: geoff@cahenlaw.com

                                                Attorney for Defendant Collective 7, Inc.
Case 6:19-cv-01179-PGB-LRH Document 29 Filed 09/09/19 Page 3 of 3 PageID 182




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 9, 2019 a true and correct copy of the foregoing

has been filed and served via cm/ecf to the parties on the below service list.


                                                    s/ Geoffrey M. Cahen
                                                    Geoffrey M. Cahen


       ADAM C. LOSEY, ESQ.                            RYAN THOMAS SANTURRI, ESQ.
       Primary Email: alosey@losey.law                Email: rsanturri@allendyer.com
       KAREN L. MIDDLEKAUFF, ESQ.
       Primary Email: kmiddlekauff@losey.law
       LOSEY PLLC                                     ALLEN, DYER, DOPPELT & GILCHRIST
       1420 Edgewater Drive                           255 S. Orange Ave., #1401
       Orlando, Florida 32804                         Orlando, Florida 32801
       Phone: 407.906.1605                            Phone: 407.841.2330

       Counsel for Plaintiff                          Counsel for Defendant TEFINCOM S.A.
                                                      D/B/A NORDVPN
